Citation Nr: 0711058	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  00-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left foot drop as a 
result of VA surgical treatment in July and August 1998 and 
January 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1958.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2000 rating action in which the RO that 
denied compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for left foot drop as a result of VA 
surgical treatment in July and August 1998 and January 1999.  
A notice of disagreement was received in April 2000, and a 
statement of the case (SOC) was issued in May 2000.  The 
veteran's representative filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2000.  

In August 2000, the veteran testified during a hearing before 
RO personnel; a transcript of the hearing is of record.  A 
supplemental SOC (SSOC) was issued in October 2001, 
reflecting the RO's continued denial of compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for left foot drop.

In July 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures .  However, the provisions of 38 
C.F.R. § 19.9 purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, were 
later held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).




As a result, in November 2003, the Board remanded the claim 
on appeal to the RO (via the Appeals Management Center (AMC) 
in Washington, DC)) for completion of the requested 
development and adjudication.  After accomplishing further 
action, the RO continued the denial of the claim (as 
reflected in a September 2004 SSOC), and returned the matter 
to the Board for further appellate consideration.  

In September and October and 2004, the veteran submitted 
additional evidence to the AMC and to the Board directly, to 
include VA treatment records dated in 1998 and statements 
from the veteran, along with waivers of initial RO 
consideration of the evidence.  The Board has accepted this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2006).

In March 2005, the Board denied the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for left foot drop as a result of VA surgical treatment in 
July and August 1998 and January 1999.  The veteran, in turn, 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2006 Joint 
Motion for Remand of BVA Decision to the Court, counsel for 
both parties requested that the Court vacate the March 2005 
Board decision and remand the matter to the Board.  In a 
September 2006 Order, the Court granted the parties' motion, 
and returned the matter on appeal to the Board for further 
proceedings consistent with the Joint Motion.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Probative medical evidence establishes that the veteran's 
left foot drop does not constitute an additional disability 
resulting from carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care or medical 
treatment; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for left foot drop as a 
result of VA surgical treatment in July and August 1998 and 
January 1999, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.358, 3.361, 3.800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA-compliant 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; 
Pelegrini, 18 Vet. App. at 119.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in January 2001, October 2001, and November 
2004 letters, the RO/AMC provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim, to include 
evidence in the appellant's possession.  After each document 
identified above, the appellant was afforded opportunity to 
respond before the RO readjudicated the claim in September 
2004 (as reflected in the SSOC).  Further, in a February 2007 
statement, the appellant indicated that he had no further 
evidence to submit.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006).  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC), is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and VA inpatient and outpatient treatment records 
from New York VA Medical Centers (VAMCs) in Brooklyn and 
Manhattan.  The Board further notes that the RO obtained a VA 
peripheral nerves examination in July 2001 to evaluate the 
appellant's claimed left foot drop disability as well as 
procured VA medical opinions in July 2001 and August 2004.  
Further, the record does not present a basis for further 
development of the record in connection with the current 
claim, notwithstanding any arguments advanced by the 
appellant's representative to the contrary.

As regards the latter point, the Board acknowledges the 
representative's assertion, set forth in the February 2007 
written presentation to the Board, that VA failed in its duty 
to assist the appellant by not requesting and obtaining 
quality assurance records from the VA Medical Center.  The 
Board finds, however, that this argument is without merit.

VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c).  Under 38 U.S.C.A. § 5705, records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500 - 
17.511 explain the provisions for maintaining confidentiality 
and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not, alone, warrant access to 
quality-assurance documents, given that authorization, either 
through means set forth in the regulations or by the 
direction of specific VA personnel, is required.  
Adjudicative personnel are not listed among the persons 
authorized in 38 C.F.R. § 17.508, nor is there any existing 
directive or manual provision that provides the requisite 
authorization.  To the contrary, VA Adjudication Procedures 
Manual M21-1, Chapter 22, paragraph 3, pertaining of the 
development of the evidence relating to claims under 38 
U.S.C.A. § 1151, expressly states that quality-assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims folder.  Citing 38 
U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the 
adjudication of such claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board has o e authority to override or to invalidate VA 
regulations or adjudicative manual provisions.  Procurement 
of quality assurance records would necessarily entail their 
disclosure to the veteran's representative.  However, 
redisclosure of quality assurance records is subject to the 
disclosure rules set forth in regulations §§ 17.500 - 17.511, 
and no specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

For these reasons, in the absence of any specific provision 
of the law or regulation that authorizes access to quality 
assurance records for adjudicative use, the Board finds that 
the duty to assist under the VCAA does not require that such 
records be obtained.

In summary, as described above, the duties imposed by the 
VCAA have been considered and satisfied.  Through various 
notices of the RO and AMC, the appellant has been notified 
and made aware of the evidence needed to substantiate this 
claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development feasible to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Background

VA medical records reflect the veteran's admission to a VA 
hospital in July 1998 for complaints of low back pain 
radiating down to the left lower extremity, to the point that 
he had diminished sensation in the left leg.  During his 
hospital course, he had a laminectomy, with full motor 
function in the big toe, dorsiflexion, and plantar flexion on 
examination on the first post-surgical day, but he still felt 
some deadness in the left lower extremity after the surgery.  
The veteran also complained of left foot drop and was 
referred for rehabilitation.  Examination on the day of 
hospital discharge showed no left-sided muscle twitching, but 
the examiner opined that this seemed to be the result of the 
veteran's lack of effort, as he had occasional left foot 
plantar flexion (observed when he walked with crutches with 
the left foot off the floor).  The veteran complained of left 
foot drop, but it was indicated that when he ambulated during 
physical therapy, his left foot obviously could be elevated 
off the floor when he ambulated with crutches or propelled a 
wheelchair.  A diagnosis of status post L4-5 laminectomy for 
herniated nucleus pulposus was listed in the August 1998 VA 
hospital discharge summary, and the veteran was released with 
instructions for follow-up in the rehabilitation and 
neurosurgical clinics as well as with his private physician.

VA physical therapy treatment notes dated from September 1998 
to December 1998 indicate that the veteran presented with low 
back pain, radiating left lower extremity pain, decreased 
sensation in the left distal lower extremity, and decreased 
strength throughout bilateral lower extremities (notably in 
the left ankle dorsiflexion and plantar flexion).

In January 1999, the veteran was hospitalized at a VA medical 
facility with worsening symptoms following his lumbar 
laminectomy.  He complained of pain radiating down the low 
back to the toes, with numbness, as well as weakness in left 
foot dorsiflexion, which was manifested as a foot drop.  On 
examination, left foot dorsiflexion and plantar flexion were 
each 1/5.  There was decreased pinprick sensation in the left 
L-5 dermatome.  Straight leg raising test results were noted 
as positive at 20 degrees on the left.  During his hospital 
course, the veteran underwent an uncomplicated lumbar 
microdiscectomy with resolution of his pain postoperatively.  
Motor examination was also slightly improved postoperatively, 
both in dorsiflexion and plantar flexion, and the veteran was 
ambulatory on the first post-surgical day.  He was discharged 
home in stable condition with instructions for follow-up in 
the neurology clinic and outpatient rehabilitation and a 
diagnosis of lumbar radiculopathy was indicated.

Medical records reflect evaluation of the veteran by a 
private physician, in July 2000.  The physician stated that 
the veteran had been well until about two years prior, when 
he developed left L-5 radiculopathy.  Three weeks later, he 
was operated on for a herniated disc on that side, and woke 
up with severe leg pain and foot drop. After the pain 
worsened about five months later, he underwent a second 
surgery, with no improvement in his pain or strength.  At the 
time of the evaluation, he wore a foot brace because of his 
complete foot drop.  Current examination revealed complete 
paralysis of the left foot.  The veteran had no dorsiflexion, 
plantar flexion, or any movement in his toes.  The lower left 
leg was atrophied, and he had markedly decreased sensation in 
the L-5 and S-1 territories of the foot and lower leg.  There 
was no left ankle jerk.  Straight leg raising was positive at 
10 degrees.  Recent magnetic resonance imaging (MRI) showed 
postoperative changes at L4-5 where a laminectomy was 
performed, and a marked scar compressing the thecal sac on 
the left side as well as the L-5 and S-1 roots.  The 
physician opined that it was very unlikely for the veteran to 
have any return of motor function to his left foot, since it 
had been paralyzed for about two years.

During the August 2000 RO hearing, the veteran testified that 
he first experienced left foot drop following VA back surgery 
in July 1998.  He further indicated that he did not recall 
foot drop being mentioned as a potential outcome of the 
surgery on his consent forms.

In a July 2001 VA neurological examination report, the 
examiner noted his review of the claims file and discussed 
the veteran's history of a laminectomy three years previously 
without result for left lower extremity pain, but with the 
addition of a postoperative left foot drop, and repeat 
surgery in January 1999 without result.  The veteran 
currently had numbness over S-1 and radicular pain to L-5 and 
S-1 with foot drop.  A diagnosis of left L-5 and S-1 
dysfunction secondary to original surgery, secondary to 
neural scarring and still- retained disc fragment despite 
second surgery was listed in the report.

In response to the RO's request for a medical opinion in this 
case on the question of whether the veteran had additional 
disability as a result of July 1998 and January 1999 VA 
surgery, in July 2001, the VA neurosurgery resident physician 
responded that the veteran presented to a VA hospital in July 
1998 with complaints of left leg pain radiating to the left 
foot.  A review of the operative report revealed no 
complications, and stated that a disc fragment at the L4-5 
level was removed.  Various notes in the chart after the July 
1998 surgery noted that the veteran had full strength in both 
lower extremities several days after the operation.  The VA 
physician opined that there was thus no reason for him to 
believe that the veteran suffered any complications from the 
surgery, or that the foot drop was in any way related to the 
operation.  After the veteran suffered recurrence of his 
symptoms, he underwent a second operation in January 1999; 
the operative report noted that a large recurrent disc 
herniation was found and removed, and there was no mention of 
any complications.  Because the record contained no 
neurosurgical notes following the January 1999 surgery, the 
VA doctor was unable to offer a medical opinion as to whether 
the veteran had loss of left foot strength after the 1999 
surgery.  However, since the operative report did not mention 
anything unusual, the doctor opined that it was unlikely that 
this operation resulted in the veteran's foot drop.  

In his July 2001 VA medical opinion, the examiner further 
stated that some notes, especially VA rehabilitation notes, 
documented the existence of the veteran's foot drop prior to 
the second surgery in January 1999, and opined that this may 
well have been caused by the disease process itself, namely, 
the recurrent disc herniation.  The VA examiner opined that 
the veteran had all appropriate VA imaging studies done at 
all times; that there was no evidence of any complications 
from the surgeries that could be concluded from the veteran's 
chart; and that the veteran suffered a recurrent disc 
herniation as well as excessive scar tissue formation that 
resulted in additional and recurrent symptoms.

During a September 2002 examination by a private physician, 
the veteran gave a 4 to 5-year history of low back pain and 
chronic left leg pain and weakness.  A history of a left-
sided hemilaminectomy and discectomy at a VA hospital in July 
1998 was noted, with a revision procedure in January 1999 
because of persistent left leg pain.  Following these 
procedures, the veteran was noted to have a left foot drop.  
Examination then revealed left foot drop.  The physician 
listed an impression of mechanical lower back pain secondary 
to discogenic disease and long-standing disc herniations with 
resultant left-sided stenosis.  It was further indicated that 
there were large disc herniations noted both at L4-5 and L5-
S1 compromising the canal and associated nerve roots in these 
regions.  The physician detailed that this was the likely 
cause for his continuing neuromeningeal tensions signs and 
possibly a cause for continued neurologic deficit.  In 
October 2002, the veteran underwent a posterior wide 
decompression procedure on the left at L4-5 and L5-S1 
followed by a posterior spinal fusion with segmental 
instrumentation and posterior lumbar interbody fusion.

Pursuant to the November 2003 Board Remand, this case was 
referred to a physician (a specialist in neurosurgery), for a 
review of the veteran's extensive medical evidence of record 
and to provide a medical opinion as to whether the veteran 
suffered from left foot drop as a result of improper VA 
surgical treatment in July and August 1998 and January 1999.  
In his August 2004 report, the specialist noted that the 
veteran was initially seen at a VA emergency room in July 
1998 for complaints of back pain radiating down the left 
lower extremity.  MRI demonstrated lumbar disc herniation at 
the L4-5 level.  A neurology consultant noted significant 
left foot weakness, specifically, 3/5 strength in the muscles 
controlling left ankle and big toe dorsiflexion, which had 
been present for approximately 10 days.

The veteran was then transferred to another VA hospital, 
where he was admitted to the neurosurgery service and treated 
conservatively, which the specialist opined was a reasonable 
course of action.  The physician further noted significant 
inconsistency during this period regarding documentation of 
the veteran's motor examination: some notes indicated full 
strength, while in multiple instances left lower extremity 
dorsiflexion was noted to be either 2/5 or 3/5.  Multiple 
notes in the chart referred to the veteran's noncompliance 
with his conservative treatment regimen during this period, 
refusing many doses of steroids, and getting out of bed when 
this had already proven to exacerbate his symptoms, and he 
had been placed on strict bed rest.

In the August 2004 report, the physician noted ample evidence 
of pre-operative left lower extremity weakness in the record, 
including a July 1998 pre-operative note that made specific 
mention of left foot drop.  Given this information, he opined 
that it was well established that the veteran had significant 
weakness in the left foot dorsiflexion muscles prior to any 
surgery, and as a direct result of his primary disease 
process: the L4-5 disc herniation.

Subsequently in July 1998, the veteran underwent a left L4-5 
hemilaminectomy and microdiscectomy.  According to the 
operative report, this surgery was uneventful and there were 
no complications.  The specialist noted that, at this point, 
the exact condition of the veteran's motor function was 
unclear because of the paucity of documentation.  Regarding 
the veteran's testimony that he first noted left foot 
weakness when he got out of bed post surgically, the 
physician stated that it was very unlikely that a patient 
with a pre-operative foot drop of any significant duration 
would regain full motor function immediately following 
surgery.  Given the paucity of documentation, the specialist 
detailed that it was not clear whether the veteran's strength 
initially improved following surgery (as would be indicated 
by the notes), deteriorated immediately postoperatively (as 
would be indicated by the veteran's statement that his foot 
was weak when he first tried to stand), or was relatively 
unchanged.  Steroid treatment was noted to be common for 
nerve root compression.  In January 1999, the veteran 
underwent re-operation for recurrent L4-5 disc herniation and 
removal of a large extruded disc fragment.  The physician 
noted that he continued to have a left foot drop both prior 
to and following this second surgery.

In summation, the specialist stated in his August 2004 report 
that the veteran presented to the VA hospital in July 1998 
with a left foot drop and then underwent surgery; it was 
unclear whether his weakness worsened post-surgically, but it 
certainly did not improve for any significant period of time.  
Several months later, he underwent surgery again for 
recurrent disc herniation and removal of this disc fragment.  
The specialist opined that none of the veteran's pain or 
weakness was a result of either of these two surgeries.  
Rather, they were almost certainly the result of his primary 
disease process: intervertebral disc degeneration and 
herniation with resultant compression of nerve roots.  He 
noted that re-herniation of disc material following surgery 
was not an uncommon phenomenon, and occurred in up to 10 
percent of patients.  The specialist also opined that the 
failure to obtain a computerized tomography scan with 
contrast was an error in judgment, as he did not feel that 
contrast given so soon after surgery would be likely to add 
any additional information, as scar tissue, which would be 
enhanced by administration of contrast, would not have had 
sufficient time to develop.

Regarding the matter of whether anything should have been 
done differently to alter the outcome of this case, the 
specialist noted that the veteran had experienced 
approximately 10 days of weakness prior to presentation to 
the VA hospital in July 1998.  He further opined that, by 
waiting for more than a week with a foot drop prior to 
seeking treatment, the veteran significantly hurt his own 
chances of ever regaining full strength.

The specialist also opined that some fault lied with the VA, 
in that, following the veteran's transfer to rehabilitation 
in early August 1998, there was no evidence of any contact 
with the neurosurgery department until December 1998.  He 
could not fault the decision to treat the veteran with 
steroids and observe his progress, but commented that this 
course of action depended on actually observing such progress 
and periodically re-evaluating the situation.  Given the lack 
of documentation of any such observation by the VA 
neurosurgery service, the specialist stated that he was left 
to assume that none occurred, and he opined that it should 
have been the shared responsibility of the VA neurosurgery 
and rehabilitation services to make sure that the veteran, 
who had not improved and had possibly deteriorated following 
surgery, had adequate follow-up care and evaluation.  When 
MRI in December 1998 revealed a recurrent disc fragment, 
there was no choice but to recommend surgery.  However, the 
physician felt that a foot drop of several months' duration 
was extremely unlikely to improve, and by that time there was 
little doubt regarding the veteran's long-term outcome.  
Finally, the specialist reiterated his opinion that the 
veteran's current deficits were the result of his disease 
process; while more care should have been taken to assure 
that he received proper follow-up VA observation, it was not 
at all certain that this would have changed the veteran's 
long-term outcome.

III. Analysis

In this appeal, the veteran filed the current claim for 
compensation under 38 U.S.C.A. § 1151 in October 1999.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2005).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. 
§ 3.358 (a regulation that the RO initially considered in 
adjudicating the claim).  However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of 
the revised statute; this regulation, also applicable to 
claims for compensation benefits, pursuant to 38 U.S.C.A. § 
1151, filed on or after October 1, 1997 is effective as of 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, and 
because the RO has evaluated the veteran's claim under, and 
given the veteran notice of, the criteria of 38 C.F.R. § 
3.361 (as reflected in the September 2004 SSOC), the Board 
finds that there is no due process bar to the Board also 
applying the provisions of 38 C.F.R. §  3.361 in evaluating 
the claim.  

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  VA considers 
each involved body part separately.  See 38 C.F.R. § 3.361(b) 
(2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2006).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  To 
determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  See 38 C.F.R. § 
3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2006).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The veteran essentially contends that he suffers from left 
foot drop as a result of improper VA surgical treatment in 
July and August 1998 and January 1999.  However, considering 
the record in light of the above-noted legal authority, the 
Board finds that the criteria for section 1151 benefits are 
not met.  

In this case, as indicated above, the evidence that weighs 
against the claim are the July 2001 VA physician's opinion, 
and the August 2004 specialist's opinion.  Both opinions are 
supported by clinical findings and review of the extensive 
documented medical evidence, and clearly explained reasons 
and bases.  The Board considers such opinions to be of great 
probative value in the disposition of the matter on appeal.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Significantly, neither the veteran 
nor his representative has presented or alluded to the 
existence of any medical evidence or opinion that directly 
contradicts these competent and probative medical opinions.

As the persuasive medical evidence in this case establishes 
that the veteran's left foot drop existed prior to his 
initial July 1998 VA surgery, and that its proximate cause 
was his underlying primary disease process, L4-5 disc 
herniation, the Board finds that the criteria for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are not met.  While the specialist observed 
in his August 2004 report that more care should have been 
taken to assure that the veteran received proper follow-up VA 
observation following surgery in July 1998, he stated that it 
was not at all certain that this would have changed the 
veteran's long-term outcome. The Board finds nothing in the 
VA specialist's August 2004 report (or in any other medical 
report or opinion of record) to support a conclusion that the 
veteran's left foot drop was in any way the result of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in furnishing 
surgical treatment in July 1998 or January 1999.  

The Board also finds that there is no competent medical 
evidence of record to support a conclusion that the veteran's 
left foot drop was an event not reasonably foreseeable in 
connection with VA surgical treatment in July 1998 or January 
1999.  As noted above, a preponderance of competent medical 
evidence of record establishes that the veteran's left foot 
drop existed prior to his initial July 1998 VA surgery, and 
that its proximate cause was his underlying primary disease 
process, L4-5 disc herniation.  Further, evidence of record 
contains typewritten consent forms for VA surgical treatments 
in July 1998 or January 1999 that were signed by the veteran, 
which specifically indicated that he was notified of the 
proposed procedures, attendant risks involved, and expected 
results.  

The Board has considered the veteran's contentions advanced 
in connection with the claim.  To whatever extent these 
assertions are offered to establish fault on VA's part or 
that the disability was not a foreseeable event, as a layman 
without the appropriate medical training and expertise, the 
veteran simply is not competent to render a probative opinion 
on the medical matters upon which this claim turns.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the veteran's assertions in this regard 
have no probative value.  

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for left foot drop as a 
result of VA surgical treatment in July and August 1998 and 
January 1999 are not met, and the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for left foot drop as a result of VA 
surgical treatment in July and August 1998 and January 1999, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


